Case: 11-11137       Document: 00511835490         Page: 1     Date Filed: 04/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 25, 2012
                                     No. 11-11137
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




FORREST DESMIT,

                                                  Plaintiff-Appellant,

versus

DALLAS FORT WORTH INTERNATIONAL AIRPORT BOARD,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:11-CV-360




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Forrest DeSmit sued his employer under various theories that generally
alleged employment discrimination. In a thorough and careful memorandum

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11137       Document: 00511835490      Page: 2    Date Filed: 04/25/2012

                                     No. 11-11137

opinion, the district court dismissed all claims as lacking merit.
         DeSmit, pro se as in the district court, appeals but does not explain how,
in his view, the district court erred. The failure to brief is fatal to any claim.
         “Because [the plaintiff] has failed to brief any issue, his appeal is frivolous
and is dismissed. See 5TH CIR. R. 42.2.” Hawkins v. Woods, No. 11-10731, 2012
U.S. App. LEXIS 4189, at *2 (5th Cir. Mar. 1, 2012) (per curiam).
         This appeal, likewise, is frivolous and subject to dismissal under Rule 42.2.
Even if we were to consider the correctness of the judgment, we would affirm on
the basis of the district court’s convincing discussion of the issues raised in that
court.
         The appeal is DISMISSED.




                                            2